DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: Applicant’s Amendment filed June 1, 2021 and Information Disclosure Statement (IDS) filed April 12, 2021.  

This application is in condition for allowance.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on April 12, 2021.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-4, 6-13, 15-22, and 24-25 are allowed.  

The following is a statement of reasons for the indication of allowable subject matter: the art of record does not show the claimed device and method where the electronic interposer comprises: an upper section having between two and four layers, wherein .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/Primary Examiner, Art Unit 2826